CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION EXHIBIT 10.1 RESTRUCTURING SUPPORT AND FORBEARANCE AGREEMENT BY AND AMONG TABERNA CAPITAL MANAGEMENT LLC, THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS SUCCESSOR TO JP MORGAN CHASE BANK, NATIONAL ASSOCIATION, AS TRUSTEE, HOLDERS OF THE AFFILIATE DEBT, AND TARRAGON CORPORATION DATED:OCTOBER 30, 2008 CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION RESTRUCTURING SUPPORT AND FORBEARANCE AGREEMENT This Restructuring Support and Forbearance Agreement (this “Agreement”) dated as of October 30, 2008, is entered into by and among TABERNA CAPITAL MANAGEMENT LLC, a Delaware limited liability company (“Taberna”), as collateral manager for the benefit of TABERNA PREFERRED FUNDING II, LTD., TABERNA PREFERRED FUNDING III, LTD., TABERNA PREFERRED FUNDING IV, LTD., TABERNA PREFERRED FUNDING V, LTD. AND TABERNA PREFERRED FUNDING VI, LTD.(collectively, the “Taberna Debt Holders”), THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION (“BNY”), as successor to JP Morgan Chase Bank, National Association, as Trustee under those certain subordinated unsecured notes issued pursuant to the subordinated indentures between Tarragon Corporation and BNY dated as of June 15, 2005, September 12, 2005, and March 1, 2006 (as amended, extended, supplemented, increased, consolidated, renewed or otherwise modified or replaced from time to time), ROBERT ROTHENBERG and BEACHWOLD PARTNERS, L.P., a Texas Limited Partnership and TARRAGON CORPORATION, a Nevada corporation (“Tarragon”).Capitalized terms used herein and not defined herein shall have the meaning ascribed to them in Section 17. RECITALS A.Tarragon is a developer, owner and manager of real estate. B.The Taberna Debt Holders own, in the aggregate, $125,000,000 (One Hundred Twenty Five Million Dollars) principal amount of promissory notes of Tarragon issued pursuant to the Loan Documents and all Claims associated therewith (the “Taberna Debt”). C.Taberna is a collateral manager that manages various collateral debt obligation vehicles, including those issued by the Taberna Debt Holders evidencing the Taberna Debt. D.The parties hereto have engaged in good faith negotiations with the objective of reaching an agreement regarding the financial restructuring of Tarragon and the Tarragon Subsidiaries, including the restructuring of the Taberna Debt and the Affiliate Debt, pursuant to the terms of the Affiliate Debt Agreement. E.Tarragon intends to implement a financial restructuring under which a substantial portion of Tarragon’s senior unsecured creditor claims are resolved (the “Financial Restructuring”) which, at Tarragon’s discretion, may result in the Tarragon Debtors filing voluntary petitions for relief (the “Filing”) under chapter 11 of the Bankruptcy Code (“Chapter 11”) and seeking approval by the Bankruptcy Court of a disclosure statement (the “Disclosure Statement”) and a plan of reorganization (the “Plan”).To the extent the Financial Restructuring is not implemented pursuant to a Filing, the form and terms of such Financial Restructuring must be acceptable to Taberna in its sole and absolute discretion. CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION F.Taberna has informed Tarragon that the failure of Tarragon to make the October 30, 2008 interest payment with respect to the Taberna Debt would preclude Taberna from entering into negotiations with respect to the Financial Restructuring. G.Any Filing by Tarragon would constitute an event of default under the Taberna Promissory Note and Loan Documents evidencing the Taberna Debt. H.Tarragon is also the issuer of the Affiliate Debt, which is held by Beachwold and Rothenberg (Beachwold, Rothenberg, William S. Friedman, a partner of Beachwold, and any of their affiliates are hereinafter collectively referred to as the “holders of the Affiliate Debt”). I.Tarragon also anticipates that, in connection with the Financial Restructuring, some or all of the membership interests in Newco shall be issued to ***, or its affiliates (“***”) or some other third party(ies), which shall not include, directly or indirectly, any holders of the Affiliate Debt (“Third Party”). J.The parties hereto wish to further agree to use their commercially reasonable efforts to timely complete the Financial Restructuring in accordance with, the terms, conditions and limitations contained herein. STATEMENT OF AGREEMENT In consideration of the premises and the mutual covenants and agreements set forth herein, and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be bound hereby, do hereby agree as follows: 1.Agreements of BNY, Taberna and the Taberna Debt Holders.BNY and Taberna, for itself and on behalf of the Taberna Debt Holders, agree that, so long as this Agreement has not been terminated in accordance with Section 15 hereof, it: (i)will not vote or take any action whatsoever to oppose the Financial Restructuring or, if applicable, the Plan or otherwise agree to, consent to, or provide any support to any other plan of reorganization of the Tarragon Debtors that is not supported by Tarragon; (ii)will not object to or otherwise commence any proceeding to oppose or alter the Financial Restructuring or the Plan (or any other document filed in furtherance of the Financial Restructuring) or take any other action that is inconsistent with consummation of the Plan and the Financial Restructuring; (iii)will not sell, transfer, assign, mortgage, pledge or otherwise encumber any of the Taberna Debt owned by it or grant any option thereon or any right or interest (voting or otherwise) therein, or enter into any agreement, letter of intent or understanding to do any of the foregoing; *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION*** 2 CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION (iv)will not take any action or otherwise pursue any right or remedy under the Loan Documents, with respect to any Default or Event of Default (as defined in the Loan Documents), or initiate, or have initiated on its behalf, any litigation or proceeding of any kind with respect to the Taberna Debt, other than to enforce thisAgreement; and (v)will not exercise any of its rights or remedies under the Taberna Promissory Notes or any other Loan Documents or applicable law with respect to any event of default now existing or hereafter arising under the Taberna Promissory Notes or any other Loan Document, including(i) accelerating the maturity of the Taberna Promissory Notes or initiating proceedings for the collection of the principal amount of, any interest on, or any other amount with respect to the Notes; and (ii) filing or joining infiling any involuntary petition in bankruptcy with respect to Tarragon, or otherwise initiate or participate in similar insolvency, reorganization or moratorium proceedings for the benefit of creditors of Tarragon (other than the Filing as contemplated herein) 2.Exchange.Subject to the terms and conditions hereof, on the Effective Date Tarragon, Taberna and the holders of the Affiliate Debt agree to observe and perform the following agreements and covenants: (a)Each Taberna Debt Holder shall sell, assign and deliver to Newco all Taberna Debt owned by it, and in exchange therefor, Newco shall issue, sell and deliver to such Taberna Debt Holder Newco’s secured senior promissory notes having the terms and provisions set forth below in Section 3 (the “Newco Senior Notes”), which terms and provisions shall be set forth in an Indenture(s) (the “Indenture”), the form and substance of which shall be acceptable to BNY and U.S. Bank National Association (together, BNY and U.S. Bank National Association are referred to herein as the “Trustees”).The principal amount of Newco Senior Notes issued, sold and delivered to each Taberna Debt Holder shall be equal to the principal amount of Taberna Promissory Notes delivered in exchange therefor by such Taberna Debt Holder, and the final maturity date of such Newco Senior Notes so issued, sold and delivered shall match the final maturity date of the Taberna Promissory Notes so surrendered.The aggregate principal amount of all Newco Senior Notes to be issued, sold and delivered by Newco to the Taberna Debt Holder shall be equal to $125,000,000 (One Hundred Twenty Five Million Dollars).(Such issuance of the Newco Senior Notes in exchange for the Taberna Debt being herein sometimes called the “Exchange”.) (b)The holders of the Affiliate Debt shall pledge all equity securities of Newco and Tarragon received or held by them in respect of any disposition of the Affiliated Debt under the Financial Restructuring to secure the full payment and discharge of all of Newco’s obligations under the Newco Senior Notes pursuant to a pledge and security agreement, in form and substance reasonably acceptable to Taberna (the “Affiliate Pledge and Security Agreement”), that such holders and each Taberna Debt Holder agree to execute and deliver on the Effective Date.The Affiliate Pledge and Security Agreement will be non-recourse to the holders of the Affiliate Debt and will contain customary exculpation provisions with respect thereto.To the extent the holders of the Affiliate Debt sell, assign and deliver to Newco all or a portion of the Affiliate Debt owned by them, and in exchange therefor, Newco issues and delivers to such holders Newco’ssubordinated notes, such subordinated notes shall have substantially the terms and provisions set forth below in Section 4(the “Newco Subordinated Notes”). 3 CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION (c)Newco’s claim against Tarragon with respect to the Taberna Debt shall be satisfied through the issuance to Newco of shares of Restructured Tarragon’s stock (which may be preferred stock (with an aggregate dividend preference sufficient to pay interest on the Newco Senior Notes and Newco Subordinated Notes as and when such interest is due), common stock or a combination thereof) which shares shall have the same terms and shall vote with Tarragon’s common stock (collectively, the “Replacement Securities”). The Replacement Securities and any equity securities pledged by the holders of the Affiliate Debt under the Affiliate Pledge and Security Agreement shall, at the Effective Date, represent at least 80% of Restructured Tarragon’s issued and outstanding shares of preferred stock and common stock in the aggregate. (d)Newco shall pledge all Replacement Securities received by it in respect of the Taberna Debt, pursuant to the Financial Restructuring, to secure the full payment and discharge of all of Newco’s obligations under the Newco Senior Notes pursuant to a pledge and security agreement, in form and substance reasonably acceptable to Taberna(the “Pledge and Security Agreement”), that Newco and each Taberna Debt Holder agree to execute and deliver on the Effective Date. (e)Newco shall cause an irrevocable letter of credit with a face amount of $2,500,000 (Two Million Five Hundred Thousand Dollars) (the “Letter of Credit”) to be issued by a commercial bank reasonably acceptable to Taberna solely to secure payment of Newco’s obligations under the Newco Senior Notes, as set forth in the Pledge and Security Agreement. (f)Newco shall issue to ***, the holders of the Affiliate Debt or to the Third Party (which Third Party shall be subject to the prior written approval of Taberna, which approval shall not be unreasonably withheld), as applicable, membership interests of Newco which, after their issuance, shall represent substantially all of the then outstanding membership interests of Newco; provided, however, that in no event shall the holders of the Affiliate Debt own more than 49% of the economic or voting interests in Newco without Taberna’s prior written consent, which consent may be withheld in Taberna’s sole discretion.Tarragon agrees to take commercially reasonable efforts to cause Newco to issue such membership interests. (g)So long as Newco is a wholly owned subsidiary of Tarragon, Tarragon will cause Newco to comply with Newco’s obligations set forth in this Agreement. *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION*** 4 CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION (h)Taberna, for itself and the Taberna Debt Holders, will direct or request the Trustees to take such action as may be necessary or required under the terms of the Taberna Promissory Notes or the other Loan Documents to fulfill such Person's obligations under this Agreement or in connection with the Financial Restructuring. 3.The Newco Senior Notes. The Newco Senior Notes will be in the principal amount of $125 million and will mature in 2035-6. The Newco Senior Notes will bear cumulative interest at the rate of 2% per annum for the first seven years following the issuance thereof, which rate shall thereafter increase by 2% per annum each of the following three years until the Newco Senior Notes shall bear cumulative interest at the rate of 8% per annum.The Newco Senior Notes shall continue to bear cumulative interest at the rate of 8% per annum until the 15th anniversary of issuance of the Newco Senior Notes, at which time the interest rate shall increase to a cumulative rate of 18% and shall remain at such rate until maturity.Interest shall be payable quarterly. The Newco Senior Notes will be prepayable by Newco at any time in whole or in part without premium or penalty. The Newco Senior Notes will be secured by the Affiliate Pledge and Security Agreement, the Pledge and Security Agreement and the Letter of Credit.It will be an event of default under the Newco Senior Notes if there is a default under the Newco Subordinated Notes, unless waived in writing by Taberna.The Newco Senior Notes (and/or any related agreements as may be necessary or desirable) will contain the following covenants: (a)Without prior consent from Taberna in its sole discretion, a prohibition on the incurrence, or any guaranty, by Newco of any additional indebtedness other than the Newco Senior Notes and, if applicable, the Newco Subordinated Notes. (b)A prohibition on related party transactions between Tarragon, *** or the Third Party and their affiliates on the one hand, and Newco on the other hand, except on arm’s length terms and subject to Taberna’s prior written approval (such approval not to be unreasonably withheld) or as otherwise provided herein. (c)Any transfer (directly or indirectly) by *** or the Third Party to any person of (i) equity interests in Newco that in the aggregate results in *** or the Third Party having less than a controlling economic or voting interest in Newco, (ii) control over the management of, or day-to-day responsibilities with respect to, Newco, (iii) any right to appoint a majority (or any lesser controlling number) of the members of the Newco board of managers, or (iv) any right of first offer with respect to *** or the Third Party’s equity interests in Newco, or any issuance of any warrants or options with respect to *** or the Third Party’s equity interests in Newco, that would result in any of the circumstances described in (i) through (iii) above, will be subject to prior written approval of Taberna, which approval may be withheld in Taberna’s sole discretion.All proceeds of any such transfer or issuance shall be immediately applied to reduce amounts due or payable or to become due or payable with respect to the Newco Senior Notes. *** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION*** 5 CONFIDENTIAL TREATMENT REQUESTED BY TARRAGON CORPORATION – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION (d)Newco may not issue any additional equity securities that would result in *** or the Third Party holding less than 51% of the economic or voting interest in Newco without Taberna’s prior written consent, which consent may be withheld in Taberna’s sole discretion. Proceeds from any such issuance of equity must be used either to reduce the obligations under the Newco Senior Notes or fund Tarragon’s operations in accordance with Tarragon’s business plan. (e)Newco and the holders of the Affiliate Debt, as applicable, may not transfer any of their equity interest in Restructured Tarragon that would have the effect of reducing Newco’s or such holders’ aggregate economic or voting interest in Restructured Tarragon to less than 51%, without Taberna’s prior written consent, which consent may be withheld in Taberna’s sole discretion. In the event that Taberna consents to such transfer, all proceeds of any such transfer shall be immediately applied to reduce amounts due or payable or to become due or payable with respect to the Newco Senior Notes. (f)Without Taberna’s prior written consent, which consent may be withheld in Taberna’s sole discretion, Newco and the holders of the Affiliate Debt shall cause Restructured Tarragon not to either (i) issue any equity securities that would have the effect of reducing Newco’s and such holders’ aggregate economic or voting interest in Restructured Tarragon to less than 51%, or (ii) issue common stock or securities convertible into common stock at a price less than the value accorded the shares of Restructured Tarragon’s common stock in the Financial Restructuring. (g)Subject to its fiduciary obligations, Newco and, if applicable, the holders of the Affiliate Debt shall not allow Restructured Tarragon (or any wholly-owned subsidiary) to sell certain assets that are mutually agreed upon in good faith by Restructured Tarragon and Taberna and are identified in the Indenture at a price less than their value in the Financial Restructuring, except with Taberna’s prior written approval (provided that Taberna shall be deemed to have consented to any sale that is approved by the Bankruptcy Court after notice and a hearing). (h)Other than dividends to pay interest on the Newco Senior Notes as contemplated under Section 2(c) and the dividends described in Section 3(k), and without Taberna’s prior written consent, which consent may be withheld in Taberna’s sole discretion, Restructured Tarragon shall not pay any dividend or make any distribution to Newco or the holders of the Affiliate Debt on account of or with respect to Newco’s or such holders’ equity interest(s) in Restructured Tarragon, except that such a dividend or distribution may be made from GAAP net income as follows:(i) up to $1 million during the calendar year ending
